DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for a RCE filed on 11/10/2020 has been entered, including the claims filed 10/20/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the filing of 11/10/2020.
Claims 10, 11, 14  remain as original.
Claims 1, 4, 6, 16, and 19  have been amended.
Claims 5, 9, 12, 13, 15, and 20  were previously presented.
Claims 2, 3, 7, 8, 17, and 18  have been cancelled.
Claims  21 - 23  are new.
Therefore, claims 1, 4 - 6, 9 - 16, and 19 - 23 are pending and have been examined.
This action is made non-final. 
 
Response to Arguments
The Double Patenting Rejection is maintained. On page 12 of the applicant's arguments, the applicant requests that the Examiner hold in abeyance the Double Patenting rejection until the other rejections have been cleared and any possible allowable subject matter be identified. The Double Patenting rejection will be held in abeyance until such time that the application will be allowable except for the Double Patenting rejection.  However, the Double Patenting rejection remains and therefore is shown below.  

With regard to the limitations of claims  1 -  23  Applicant argues that the claims are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Examiner respectfully disagrees. Applicant argues throughout the Remarks concerning 35 USC 101 that the Application reflects an integration of the judicial exception into a practical application. Remarks 12 - 15. Details of the several arguments made therein are now addressed. 
 The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the abstract idea.
Applicant argues that the claims as amended are not directed to a method of organizing human activity (which method is considered a grouping of abstract ideas). Remarks 12. This argument is without merit. The amended claims still recite a certain method of organizing human activity, namely, a commercial interaction, which constitutes a judicial exception. Apart from long quotations of law respecting this issue, Applicant provides no facts supporting that there is an integration of the judicial exception into a practical application.
Independent Claim 1 as amended essentially recites, in part, the limitations of:
...receiving product data...; retrieving product data including a price...; ...generating data...; ...transmitting data to a payment network...; ...writing storing data to a secure ledger...;  ...authorizing a transaction...; deactivating a security device in the purchased product.  
The independent claim(s) as amended recite the abstract idea of:
A transaction to purchase a product whose security device is then deactivated, and memorializing said transaction in a ledger.
As drafted, and under its broadest reasonable interpretation, this is simply a process whereby one applies as a tool generic high level computers to the task of  purchasing an item then deactivating a security device therein. This is a certain method of organizing human activity, which method includes the above bulleted commercial interaction. More details as to this point follow in the 35 USC 101 analyses of the claim set as amended.
The claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not 
Additionally, the subject claims when taken individually or in combination, do not amount to significantly more than the abstract idea itself.  The checkout services API, processor, scanning module, non-transitory memory, system, ledger, and non-transitory, tangible computer readable storage medium additional limitations of the independent claims are just applying high level generic computer components as tools to the above articulated abstract idea. The additional limitations when considered both individually and in combination do not amount to significantly more because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment, in this case, blockchain. MPEP 2106.05(h). The claims are directed to an abstract idea performed using generic computer elements as a tool.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited amended limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract 
Applicant argues pursuant to 35 USC 101 that the invention sets forth the technical problem / solution as:
A technical problem is that a merchant teller handling of transaction instruments or the use of NFC, BLUETOOTH* and similar transaction channels, may be unsecure, and may be susceptible to transaction account data being intercepted or misused by a third-party. Specification [003]; Remarks, 14.

Applicant previously argued that such problem was solved by essentially deactivating the sold product. However it never claimed how such deactivation via, for example, near field communications, was somehow more private or fraud proof vis a vis PII than without the deactivation limitation:
As discussed in the Examiner Interview of April 20, 2020, Applicant submits that the claim, as amended, integrates the method of organizing human activity into a practical application. (Mayo Test, Step 2A, Prong 2). Specifically, independent claim 1 has been amended to recite "transmitting, by the checkout services API, in response to the transaction authorization, a security deactivation packet having a deactivation data packet to a secure checkout device, wherein the deactivation data packet is configured to deactivate at least one security device in the product." Thus, the additional elements recite a specific transmission protocol that results in the deactivation of the security device in the product (See, Specification [0065]) in order to solve the technical problem of interception and misuse of transaction account data when a merchant teller is handling transaction instruments that use NFC, Bluetooth or similar transaction channels. (See, Specification, [0003]).
See Applicant's Arguments of 04/27/2020, at 10:


Applicant now argues that the addition of undisputedly generic, not improved in any way, blockchain technology to the claims now solves the exact same technical problem it claims to have previously solved via "deactivation". 
A technical problem is that a merchant teller handling of transaction instruments or the use of NFC, BLUETOOTH and similar transaction channels, may be unsecure, and may be susceptible to transaction account data being intercepted or misused by a third-party. (this quote from the Specification "Background section) 

Applicant continues to argue:
To solve these problems, Applicant has claimed various solutions, which involve (see e.g., amended claim 1): 
A method, ... (restates verbatim the amended claim 1 language including blockchain) ... checkout device. 

The technical solution recited in the claims amounts to at least a security improvement in the field of wireless communication for payment processing. (see e.g., at least paragraphs [0002]-[0004], [0021], and [0053] of Applicant's specification).
Because Applicant is claiming technical solutions to technical problems, claims 1, 4-6, 9-16, 19, and 20 are not abstract. Even if they were found to be directed to an abstract idea, they would still be patent-eligible because they amount to significantly more than any alleged abstract idea. 
See Remarks of 10/20/2020, p. 14 - 15.

restates the amended limitations from claim 1 without more. How this PII problem is solved by using blockchain is not articulated in any way vis a vis the deactivation process, which deavtivation process itself has been argued as the problem sought to be solved as above. Given the present record, the claims are not subject matter eligible pursuant to 35 USC 101.
Applicant argues that the combination of  Pourfallah and O'Regan  do not read on the claims as amended. Remarks 10. Due to Applicant's amendments bringing in generic blockchain technology, Applicant's arguments are moot, because the reference Peikert is now brought in and analyzed in combination with Pourfallah and O'Regan  regarding the amendments relating to blockchain technology. Details of the revised 35 USC 103 analysis follow. 
Applicant argues quite generally that the newly added claims 21 - 23 are essentially patentable for the reasons set forth above. Remarks 18. This argument is respectfully without merit, and is further addressed in the following 35 USC 101 and 103 analyses.
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior 
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 16 of US  Patent 10360597. (the Bruno Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. They are both directed toward electronic commercial transactions involving products whereby merchant identifiers, product identifiers, product prices, product data, user (buyer) account information, SKU's, merchant specific product data, product bar code data, and the like are all computer  retrieved then transmitted to the applicable payment network system for processing. Although, the instant application expressly mentions utilization of either scanned product data or the use of a scanning device to aid in accomplishing the above processes. 

It would have been obvious to one skilled in the art at the time of filing that the system set forth in Bruno would increase its efficiency by allowing post scanning product data to be provided to its computer system before the data was transmitted to the payment 

Claim Rejections - 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1, 4 - 6, 9 - 16, and 19 - 23  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 is directed to a method (process), independent claim 6 is directed to a secure checkout device (machine), and independent claim 16 is directed to a non-transitory, tangible computer readable storage medium (composition or manufacture),  which are all statutory categories of invention pursuant to 35 USC 101 (the three claim sets are mirrored).  (Step 1: YES, the independent claims all fall within a statutory category).
The examiner has identified independent method claim 1 as the claim that best represents the claimed invention for analysis and is similar to independent device claim 6 and tangible computer readable storage medium (composition or manufacture) claim 16.  
Independent Claim 1 as amended essentially recites, in part, the limitations of:
...receiving product data...; retrieving product data including a price...; ...generating data...; ...transmitting data to a payment network...; ...writing storing data to a secure ledger...;  ...authorizing a transaction...; deactivating a security device in the purchased product.
The independent claim(s) as amended recite the abstract idea of:
A transaction to purchase a product whose security device is then deactivated, and memorializing said transaction in a ledger.
The above independent claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a commercial interaction. The limitations thus fall within the “Certain Methods of Organizing Human Activity”  grouping of abstract ideas. (Step 2A - Prong 1: YES. The independent claims recite an abstract idea).
As to the question of why the above referenced independent claim limitations as amended do not integrate the abstract idea into a practical application, those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The above checkout services API, processor, scanning module, system, non-transitory memory, ledger, and non-transitory, tangible computer readable storage medium limitations of the independent claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). They amount to no more than mere instructions to perform the judicial exception (abstract idea) by applying generic computer components to it. The recitation of generic computer components in a claim do not necessarily preclude that claim from reciting an abstract idea. The independent claims' above noted additional elements do not integrate the articulated abstract idea into a practical application because those claims do not impose any meaningful limits on 
         As to the amendment of claims 1, 6, and 16 regarding the inclusion of blockchain technology, such inclusion does not here assist Applicant in the subject matter eligibility argument. The blockchain technology is set forth in the amended independent claims at a high level of generality, and the abstract idea as above noted is simply being generally linked to generic blockchain technology. There is no improvement here to a blockchain per se nor in the combination of the deactivation system and blockchain.  (Step 2A-Prong 2: NO. The additionally claimed elements in the independent claims do not integrate the abstract idea into a practical application).
The independent claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking any  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Given the above, the additional elements of the independent claims do not change the Claims 1, 6, and 16 are not patent eligible. (Step 2B: NO. The independent claims do not provide significantly more than the judicial exception).
Dependent  claims   4 - 5, 9 - 15, and 19 - 23 all further articulate the abstract idea set forth in the independent claim(s) by further reciting the limitations of:
... configur[ing] ... [a] signal ...(claims 4, 19); associat[ing] [an] identifier ... associat[ing] ...  [an] image ... (claims 5, 20); ... receiving the transaction approval ... (claim 9); ... chip comprises [chip types] (claim 10); ... configuring [an] identifier (claim 11); associating ... [a]...  merchant identifier (claim 12); ... associat[ing] ... [identifiers] ... (claim 13]; ... compris[ing] ... [a] ... redemption ... (claim 14); ... scanning  [a] product ... code (claim 15);   configur[ing] [a] ... signal using [communications] ... . (claim 19); ... associating  ... identifier[s] ... with product[s] and [product specific data]    (claim 20)..; ... identify a merchant based on location data, retrieve a discount associated with the data... (claim 21); ...identify the product based on an image compared to a pre-built model... (claim 22); ...wherein the pre-built model comprises at least one of a product dimension or an image (claim 23). 
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception.  The dependent claims are directed to an abstract idea.
Claims 1, 4 - 6, 9 - 16, and 19 - 23 are not patent-eligible.




Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 1, 4 - 6, 9 - 16, and 19 - 23 are rejected pursuant to 35 USC 103 as being unpatentable over Pourfallah (US20120253852A1) in view of O'Regan (WO2015121833A1), and in further view of Peikert
Regarding claims 1, 6, and 16;
Pourfallah teaches:
A secure checkout device, comprising: a computing device that comprises a processor; ("Users, e.g., 2433 a, which may be people and/or other systems, may engage information technology systems (e.g., computers) to facilitate information processing. In turn, computers employ processors to process information; such processors 2403 may be referred to as central processing units (CPU). One form of processor is referred to as a microprocessor. ... These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 2429 (e.g., registers, cache memory, random access memory, etc.", [381]; Fig. 24) and ("A restricted-account payment processor-readable non-transitory medium storing instructions executable by a processor to:",  [593]) and ("processor-readable non-transitory medium storing processor-executable instructions executable by a processor to: ...", [527]; and Fig. 24);
a scanning device configured to receive instructions from the processor; and "(Fig. 14G provides a mobile user interface diagram illustrating example features of augmented reality in-store scanning 
a memory configured to communicate with the processor, the memory having instructions stored thereon that, in response to execution by the processor ("Users, e.g., 2433 a, which may be people and/or other systems, may engage information technology systems (e.g., computers) to facilitate information processing. In turn, computers employ processors to process information; such processors 2403 may be referred to as central processing units (CPU). One form of processor is referred to as a microprocessor. CPUs use communicative circuits to pass binary encoded signals acting as instructions to enable various operations. These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 2429 (e.g., registers, cache memory, random access memory, etc.).", [381]; Fig 24);
cause the computing device to at least  scan via the scanning device, a product to determine: scanned product data comprising a product identifier associated with a product, a merchant identifier, and a user transaction account identifier;     ("FIG. 1C provides an example showing user checkout with QR code capturing at a merchant PoS terminal within embodiments of the RUAP. In some implementations, a user, e.g., 121 a-b, may wish to purchase products at a merchant store, e.g., 123 a, or at a merchant website, e.g., 123 b. For example, at a merchant store, the user may scan barcodes for a number of products, e.g., 122 a, at a PoS terminal in the store, e.g., 123 a, and then indicate that the user wishes to checkout the scanned items. In some implementations, the POS terminal may generate a Quick Response (“QR”) code, e.g., 125 a, including information on the scanned product items, as well as merchant information for processing the purchase transaction via a payment network. The user may capture an image of the QR code generated by the POS terminal using a user device, such as a smartphone. For example, the user device may have executing on it an app for snapping the merchant-product QR code. The user device may utilize the information extracted from the QR code, along with information on a virtual wallet tied to the user device to initiate a purchase transaction. For example, the user device may utilize the product and merchant information extracted from the QR code, and financial payment information from the virtual wallet, to create a purchase transaction request, and submit the request to a payment network (e.g., credit card processing network), [49]);
retrieve product data based on the product identifier, wherein the product data comprises a product price   "(A user may select an item, for example item 1415 a, to view product description 1415 j of the selected item and/or other items from the same merchant. The price and total payable information may also be displayed, along with a QR code 1415 k that captures the information necessary to effect a snap mobile purchase transaction.", [0270]);
generate a transaction data packet associated with a user-initiated transaction, wherein the transaction data packet comprises the merchant identifier, the product identifier, the product price, and the user transaction account identifier; ("In one embodiment, for example, a user may select the option current items 1415, as shown in the left most user interface of FIG. 14A. When the current items 1415 option is selected, the middle user interface may be a-h in a user's shopping cart 1411. A user may select an item, for example item 1415 a, to view product description 1415 j of the selected item and/or other items from the same merchant. The price and total payable information may also be displayed, along with a QR code 1415 k that captures the information necessary to effect a snap mobile purchase transaction.", [270]) see also [49] as above(containing merchant ID, product ID, product price, account identifier) and [65];
transmit over a computer network, the transaction data packet to a payment network,      ("A user may now select any of the items and select buy again to add purchase the items. The user may also refresh offers 1416 j to clear any invalid offers from last time and/or search for new offers that may be applicable for the current purchase. As shown in FIG. 14A, a user may select two items for repeat purchase. Upon addition, a message 1416 l may be displayed to confirm the addition of the two items, which makes the total number of items in the cart 14.", [0272]);
Pourfallah does not expressly disclose, but O'Regan teaches:
transmit in response to the transaction authorization, a security deactivation packet having a deactivation data packet to a secure checkout device.  ("A system and method for deactivating a security tag are provided. The method is performed on a mobile device and includes the steps of facilitating payment for a selected product using the mobile device, receiving or allowing access to a deactivation code corresponding to the selected product from a product server; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Pourfallah  to incorporate the teachings of O'Regan because the system set forth in Pourfallah would increase its accuracy and efficiency by being able to electronically deactivate products depending on whether a payment for a sale has been authorized ("After scanning, they are required to pay for the products by any accepted method, and may be required to deactivate or remove security tags associated with the products they are purchasing by taking the products to a dedicated security tag point. Self-checkout may be preferred by retailers due to the fact that the required amount of staff is reduced. However, shoplifting remains a major drawback of systems in which a store employee is not involved in the payment process.", O'Regan, [003]) and ("In accordance with an embodiment of the invention there is provided a method for deactivating a security tag, the method performed on a mobile device ...", O'Regan, [005]);
Since the claimed invention is merely a combination of old elements (the electronic checkout and payment confirmation system of Pourfallah, and the product deactivation security system of O'Regan, and, in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

The above combination of Pourfallah and O'Regan does not expressly disclose, but Peikert teaches:
retrieve a transaction authorization from the transaction blockchain, wherein the transaction authorization is from the payment network and authorizes the user-initiated transaction,  and    ("Secrecy and partial visibility are provided since not all parties involved in a transaction need or are authorized to see all ledger entries of that transaction, as a transaction may include ledger entries that are private to a subset of transaction participants. Transaction and entry insert/append authorization is supported where multiple parties need to authorize the transaction for it to be entered or committed.", [0217]) and ("The method may be provided wherein the digital asset comprises at least one of cash and/or cash-valued payment, a fungible, equity, bond, commodity, future, right, or good.", [09]) and ("Let's assume that ‘Alice’ and ‘Bob’ agreed out of ledger that -- ‘Alice’ can 
store the transaction data packet to a respective block entry in transaction blockchain, wherein the transaction blockchain comprises a distributed ledger maintained by a plurality of computing devices, wherein the distributed ledger comprises a plurality of block entries, and the respective block entry comprises a hash value of a prior block entry associated with a different transaction; ("The current exemplary embodiment of the DAML™ storage and ledger logic has parties maintaining hash trees basic logic in the form of a blockchain allowing the full history of validation of each ledger transaction to be revisited and rechecked for auditing purpose.", [0202]) and ("As stated before, DAML™ embodiments do not fix a publication scheme for data-feeds to be used in a distributed ledger setting. However, one of the reasons for choosing the above definition is that it allows for a straightforward publication scheme. Namely, a publishing party can publish new values to a data-feed by signing them together with a hash-based link to the previous publication.", [0153]) and ("Here, function block 4210 initiates the ledger, including a private shared tier 4212 of the ledger and a public tier 4214 of the ledger, and passes control to decision block 4220. Decision block 4220 waits for party action, and then passes control to function blocks 4230 and/or 4240. Function block 4230 initiates a ledger transaction on the private shared ledger 4212, and passes control back to the decision block 4220 to 


It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the combination of Pourfallah and O'Regan to incorporate the teachings of Peikert because that combination would increase the security of PII by using a secure ledger such as blockchain to store its transaction data. This is consistent with Specification [020] in terms of using blockchains for security. Furthermore,  ... ("Existing closed, centrally administered ledgers utilized for settling assets, obligations, and transactions are considered opaque and error-prone. This makes oversight cumbersome, requires many duplicative processes and ledgers, and allows the potential for fraud. The first and currently largest alternative to the existing ledger architectures is represented by a distributed digital ledger called Bitcoin, which uses a blockchain data structure. A fundamental principle of Bitcoin's operation is that the system is set up as a peer-to-peer transaction mechanism that utilizes public-private key cryptography, has no central intermediary or central repository, and allows all participants in the network to hold and validate the integrity of a full copy of the ledger in real time.", [003] of Piekert.). 

Since the claimed invention is merely a combination of old elements (the electronic checkout and payment confirmation system of Pourfallah, the product deactivation security system of O'Regan, and the adoption as in Peikert of blockchain technology) and, in combination, each element merely would have merely performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
Regarding claims 4 and 19: 
The combination of Pourfallah, O'Regan and Peikert teach all of the limitations of claims 1 and 16:
O'Regan further teaches:
wherein the secure checkout device is configured to receive a  deactivation signal using at least one of near field communication (NFC), radio frequency identification (RFID), or Bluetooth.  ("The scanning component (320) is used to scan a product information tag in order to capture information associated with a specific product, including a product identifier. In the embodiment described with reference to FIG. 1 , the capturing component is an NFC reader which reads information from the tag.", [066]) and ("wherein an identifier of the mobile device is provided to the remote payment authorizing server; receiving or allowing access to a deactivation
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Pourfallah  to incorporate the teachings of O'Regan because the system set forth in Pourfallah would increase its accuracy and efficiency by being able to electronically deactivate products depending on whether a payment for a sale has been authorized ("After scanning, they are required to pay for the products by any accepted method, and may be required to deactivate or remove security tags associated with the products they are purchasing by taking the products to a dedicated security tag point. Self-checkout may be preferred by retailers due to the fact that the required amount of staff is reduced. However, shoplifting remains a major drawback of systems in which a store employee is not involved in the payment process.", O'Regan, [003]) and ("In accordance with an embodiment of the invention there is provided a method for deactivating a security tag, the method performed on a mobile device ...", O'Regan, [005]);
Since the claimed invention is merely a combination of old elements (the electronic checkout and payment confirmation system of Pourfallah, and the product deactivation security system of O'Regan, and, in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
Regarding claims 5 and 20: 
The combination of Pourfallah, O'Regan and Peikert teach all of the limitations of claims 1 and 16:
Pourfallah
wherein the merchant identifier is associated with merchant-specific data comprising at least one of a product image, a product description, a product review, a product rebate, or a product discount, and wherein the scanned product data further comprises a plurality of merchant identifiers each associated with at least one of a product image, a product description, a product review, a product price, a product rebate, or a product discount.  (“In one embodiment, for example, a user may select the option current items 1415, as shown in the left most user interface of FIG. 14A. When the current items 1415 option is selected, the middle user interface may be displayed. As shown, the middle user interface may provide a current list of items 1415 a-h in a user's shopping cart 1411. A user may select an item, for example item 1415 a, to view product description 1415 j of the selected item and/or other items from the same merchant. The price and total payable information may also be displayed, along with a QR code 1415 k that captures the information necessary to effect a snap mobile purchase transaction.", [0270]) and  ("FIG. 1C provides an example showing user checkout with QR code capturing at a merchant PoS terminal within embodiments of the RUAP. In some implementations, a user, e.g., 121 a-b, may wish to purchase products at a merchant store, e.g., 123 a, or at a merchant website, e.g., 123 b. For example, at a merchant store, the user may scan barcodes for a number of products, e.g., 122 a, at a PoS terminal in the store, e.g., 123 a, and then indicate that the user wishes to checkout the scanned items. In some implementations, the POS terminal may generate a Quick Response (“QR”) code, e.g., 125 a, including information on the scanned product items, as well as merchant information for processing the purchase transaction via a payment network. The user may capture an image of the QR code generated by the POS terminal using a user device, such as a smartphone. For example, the user device may have executing on it an app for snapping the merchant-product QR code. The user device may utilize the information extracted from the QR code, along with information on a virtual wallet tied to the user device to initiate a purchase transaction. For example, the user device may utilize the product and merchant information extracted from the QR code, and financial payment information from the virtual wallet, to create a purchase transaction request, and submit the request to a payment network (e.g., credit card processing network), [49]) and ("The price and total payable information may also be displayed, along with a QR code 1415 k that captures the information necessary to effect a snap mobile purchase transaction.", [0270]).
Regarding claim 9: 
The combination of Pourfallah, O'Regan and Peikert teach all of the limitations of claim 6:
O'Regan further teaches:
further comprising a communications chip in electronic communication with the processor, wherein in response to receiving the transaction authorization, the processor is configured to instruct the communications chip to transmit a deactivation signal to the product to deactivate a security device in the product. ("A system and method for deactivating a security tag are provided. The method is performed on a mobile device and includes the steps of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Pourfallah  to incorporate the teachings of O'Regan because the system set forth in Pourfallah would increase its accuracy and efficiency by being able to electronically deactivate products depending on whether a payment for a sale has been authorized ("After scanning, they are required to pay for the products by any accepted method, and may be required to deactivate or remove security tags associated with the products they are purchasing by taking the products to a dedicated security tag point. Self-checkout may be preferred by retailers due to the fact that the required amount of staff is reduced. However, shoplifting remains a major drawback of systems in which a store employee is not involved in the payment process.", O'Regan, [003]) and ("In accordance with an embodiment of the invention there is provided a method for deactivating a security tag, the method performed on a mobile device ...", O'Regan, [005]);
Since the claimed invention is merely a combination of old elements (the electronic checkout and payment confirmation system of Pourfallah, and the product deactivation security system of O'Regan
Regarding claim 10: 
The combination of Pourfallah, O'Regan and Peikert teach all of the limitations of claim 9:
O'Regan further teaches:
The secure checkout device of claim 9, wherein the communications chip comprises a near field communication (NFC) chip, a radio frequency identification (RFID) chip, or a Bluetooth chip.   ("The communication device (1000) may further include a contactless element (1050), which is typically implemented in the form of a semiconductor chip (or other data storage element) with an associated wireless transfer element, such as an antenna.", [0131]) and ("The scanning component (320) is used to scan a product information tag in order to capture information associated with a specific product, including a product identifier. In the embodiment described with reference to FIG. 1 , the capturing component is an NFC reader which reads information from the tag. As described above, the capturing component may also be a camera which captures an image of a barcode or QR code for analysis by the smartphone, an infrared component, or the like.", [0066]) and ("The deactivation code component (330) is used to receive the deactivation code from the product server, or may be used to allow access to a deactivation code stored on the mobile device. If operation of the method is facilitated by an application operating on the mobile device, the application may include a database which has unlocking codes of various products pre-loaded thereon. In response to receiving an indication from the remote server that payment has been successfully facilitated for a specific product in the form of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Pourfallah  to incorporate the teachings of O'Regan because the system set forth in Pourfallah would increase its accuracy and efficiency by being able to electronically deactivate products depending on whether a payment for a sale has been authorized ("After scanning, they are required to pay for the products by any accepted method, and may be required to deactivate or remove security tags associated with the products they are purchasing by taking the products to a dedicated security tag point. Self-checkout may be preferred by retailers due to the fact that the required amount of staff is reduced. However, shoplifting remains a major drawback of systems in which a store employee is not involved in the payment process.", O'Regan, [003]) and ("In accordance with an embodiment of the invention there is provided a method for deactivating a security tag, the method performed on a mobile device ...", O'Regan, [005]);
Since the claimed invention is merely a combination of old elements (the electronic checkout and payment confirmation system of Pourfallah, and the product deactivation security system of O'Regan, and, in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
Regarding claim 11: 
The combination of Pourfallah, O'Regan and Peikert teach all of the limitations of claim 
Pourfallah further teaches:
further comprising a global positioning system (GPS) in electronic communication with the processor, wherein the processor is configured to determine the merchant identifier based on geolocation data from the GPS (" ..., in one implementation, the user's electronic wallet instantiated on a mobile device may automatically send a notification to the RUAP server 220 upon identifying the user's GPS coordinates reflect user's location at a merchant store 210. In another implementation, the user's browser may send a cookie to the RUAP server 220 indicating the user has entered into a merchant shopping site.", [75]) and ("With reference to FIG. 3C, the user may check-in at a merchant store via the electronic wallet. In one implementation, the user 302 may submit wallet check-in information 351, e.g., GPS coordinates, user credentials, and/or the like. Upon receiving the wallet check-in information 352, the RUAP server 320 may determine merchant characteristics 353, e.g., based on GPS coordinates, etc.", [108]).
Regarding claim 12: 
The combination of Pourfallah, O'Regan and Peikert teach all of the limitations of claim 6:
Pourfallah further teaches:
wherein the merchant identifier is associated with merchant-specific data comprising at least one of a product image, a product description, a product review, a product price, a product rebate, or a product discount.  ("For example, the user device may utilize the product and merchant information 
Regarding claim 13: 
The combination of Pourfallah, O'Regan and Peikert teach all of the limitations of claim 6:
Pourfallah further teaches:
The secure checkout device of claim 6, wherein the scanned product data further comprises a plurality of merchant identifiers each associated with at least one of a product image, a product description, a product review, a product rebate, or a product discount.  ("For example, the user device may utilize the product and merchant information extracted from the QR code, and financial payment information from the virtual wallet, to create a purchase transaction request, and submit the request to a payment network (e.g., credit card processing network.", [49]).

Regarding claim 14: 
The combination of Pourfallah, O'Regan and Peikert teach all of the limitations of claim 6:
Pourfallah further teaches:
wherein the transaction data packet comprises a loyalty point redemption amount    ('For instance, these accounts may include: (a) a ... (f) non-restricted such as loyalty points and awards having currency equivalents that may be made available for payment against the balance due bill and award thresholds for such loyalty points and awards.", [215]).  
Regarding claim 15: 
The combination of Pourfallah, O'Regan and Peikert teach all of the limitations of claim 6:
Pourfallah further teaches:
wherein scanning the product comprises capturing at least one of a universal product code (UPC), a quick response (QR) Code, or a barcode.  ("FIG. 2C provides a data flow diagram illustrating user-PoS interaction for capturing bill information from a QR code within embodiments of the RUAP. In some implementations, a user, e.g., 202, may desire to purchase a product, service, offering, and/or the like (“product”), from a merchant, e.g., 210, via a merchant online site or in the merchant's store. The user may communicate with a merchant server, e.g., 210, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 402). For example, the user may provide user input, e.g., checkout input 241, into the client indicating the user's desire to purchase the product. For example, a user in a merchant store may scan a product barcode of the product via a barcode scanner at a point-of-sale terminal.", [82]), see also [49]. 


Regarding claim 21: 
The combination of Pourfallah, O'Regan and Peikert teach all of the limitations of claim 6:
Pourfallah further teaches:
wherein the instructions, in response to execution by the processor, cause the computing device to at least: identify a merchant identifier of a merchant store based at least in part on a current location of a user device; and retrieve, over the computer network, a product discount associated with the merchant identifier from a product blockchain. ("The merchant server may extract the product data, as well as the client data from the checkout request. In some implementations, the merchant server may query, e.g., 244, a merchant database, e.g., 219 g, to obtain product data, e.g., 245, such as product pricing, sales tax, offers, discounts, rewards, and/or other information to process the purchase transaction.", [083]).
Regarding claim 22: 
The combination of Pourfallah, O'Regan and Peikert teach all of the limitations of claim 6:
Pourfallah further teaches:
wherein scanning the product further instructions stored thereon that, in response to execution by the processor, cause the computing device to at least: identify the product based at least in part on a comparison between a captured image of the product and a pre-built model associated the product.  Examiner interprets the above claim phrase to include the meaning that a-b, 216 a and 227. In some implementations, the app may overlay cross-hairs, target box, and/or like alignment reference markers, e.g., 1305, so that a user may align the product identifier using the reference markers so facilitate product identifier recognition and interpretation. In some implementations, the app may include interface elements to allow the user to switch back and forth between the product identification mode and product offer interface display screens (see, e.g., 1306), so that a user may accurately study deals available to the user before capturing a product identifier. In some implementations, the app may provide the user with the ability to view prior product identifier captures (see, e.g., 1307) so that the user may be able to better decide which product identifier the user desires to capture.", [0265].
Regarding claim 23: 
The combination of Pourfallah, O'Regan and Peikert teach all of the limitations of claim 22:
wherein the pre-built model associated with the product comprises at least one of a product dimension or an image.   "Pre-built", when read in light of the Specification [027]  includes the meaning that a "model" or item simply exists and/or an image of the thing exists. ("The app may be configured to analyze the incoming data, and search, e.g., 1301, for a product identifier, e.g., 1304, such as QR codes 209, 211 a-b, 216 a and 227. In some implementations, the app may overlay cross-hairs, target box, and/or like alignment reference markers, 

Conclusion


Cases cited but not relied upon are:
Bruno US10360597 - A contextual services delivery system may comprise a services repository containing services instructions and a contextual services delivery module. The contextual services delivery module may deliver different contextual services to a smartphone and/or a POS terminal in response to a context environment, in order to provide a user with a customized contextual services experience. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Bennett Sigmond can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW COBB/            Examiner, Art Unit 3694
/Mike Anderson/           Primary Patent Examiner, Art Unit 3694